DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARK COUVILLON,
                            Appellant,

                                    v.

              TOWER HILL PRIME INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-2798

                              [July 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin-Singer, Judge; L.T. Case No. CACE 19-
017969 (21).

  Erik D. Diener of The Diener Firm, P.A., Plantation, for appellant.

   Michael A. Monteverde, Paul S. Vicary and Kali Lauren M. Sinclair of
Zinober Diana & Monteverde, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.